Miller, Ch. J.
-The note sued on is non-negotiable and subject to any defense which the maker had against the assignor thereof before notice of the assignment to the plaintiff. Rev., Sec. 1796. The court below recognized this rule of the statute, in the decision of the case, and allowed, as a set-off against the note held by plaintiff, the taxes on the land for 1868, and the sum paid by defendant to redeem the same with interest, also the balance due on the note held by defendant against the plaintiff.
i. tax sale: anee. The only complaint made by appellant of the findings of the court below is, that it should have allowed the whole amount paid by appellant to redeem the land’ from the sale of the land for the taxes of 1868. This amount included taxes due by Tannehill and Spencer on personal property belonging to them, and which was delinquent at the time of the sale of the land for the taxes due thereon for 1868.
The land was sold by the plaintiff in 1867 or 1868, according to the finding of the court, whether„ before or after Nov. 1st of the latter year is not found, but the court presumed against the grantor that it was afterward, and held him liable to pay the taxes for that year, and which were a lien on ffhe land when he sold it.
*1382 _. UabUityofs: grantor. *137The personal taxes of the grantees of plaintiff, however, *138were in no manner a lien on the land when plaintiff sold the same. The grantees of plaintiff, Tannehill and Spencer, upon their purchase, took possession of the ]anci anq enjoyecl the rents and profits of the same, and so also did their grantees. The taxes, therefore, which accrued or became liens on the land after the sale thereof by the plaintiff, were payable by his grantees. They, and not the plaintiff, were bound to pay these taxes. Miller v. Cory, 15 Iowa, 166; Hunt v. Rowland, 22 Id., 53. When the plaintiff sold the land, and his grantees entered upon the possession they then became the real owners, and were liable for all taxes subsequently accruing thereon, notwithstanding the deed was not made until about a year after the sale. Id.
The judgment of the Circuit Court must be
Affirmed.